Citation Nr: 1112411	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-49 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for tinnitus.  However, that decision granted his claims for service connection for bilateral (i.e., right and left ear) hearing loss and for PTSD and assigned an initial 0 percent rating for the bilateral hearing loss and an initial 10 percent rating for the PTSD, both retroactively effective from April 10, 2009, the date of receipt of these claims.

Aside from contesting the denial of service connection for tinnitus, and requesting an initial rating higher than 10 percent for his PTSD, the Veteran also indicated in his September 2009 notice of disagreement (NOD) with that decision that his bilateral hearing loss should have been rated higher.  As evidence of this, he said he knew his hearing was bad, that he could barely make out the sound during his exam (presumably referring to his VA compensation examination), and that he had difficulty hearing and his wife complaining about the volume on their television.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  But after receiving the statement of the case (SOC) in December 2009 addressing this additional issue, he did not subsequently perfect his appeal of this additional claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  So, in turn, the RO did not certify this additional hearing loss claim as being appealed.  See the September 2010 Certification of Appeal (VA Form 8).  Moreover, his accredited representative's statement (on VA Form 646) confirmed that hearing loss is not being appealed, as it only listed the PTSD and tinnitus claims as still being contested.  So the hearing loss claim - and specifically the 0 percent rating initially assigned for this other disability, is not before the Board.


FINDINGS OF FACT

1.  According to the probative (i.e., competent and credible) evidence of record, it is just as likely as not the Veteran developed tinnitus as a result of noise exposure during his military service, the same factor that precipitated his already service-connected bilateral hearing loss.

2.  It also is just as likely as not his PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's tinnitus, like his bilateral hearing loss, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).

2.  The criteria also are met for a higher initial rating of 30 percent, though no greater rating, for his PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Concerning the claim for a higher initial rating for the PTSD, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2009.  That letter informed him of the evidence required to substantiate his claim (keeping in mind that, at the time, his claim was for service connection), and of his and VA's respective responsibilities in obtaining supporting evidence.  Service connection, as mentioned, since has been granted, and he is now requesting a higher initial rating for this now service-connected disability, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing why a higher initial rating was not assigned.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for a VA compensation examination to assess the severity of his PTSD, which, as mentioned, is now the determinative issue.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examination assessing the severity of his PTSD was in July 2009, so relatively recently.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  Also bear in mind the Board is at least partly granting this claim, albeit not assigning the highest possible rating, and when implementing the Board's grant of this higher rating, the RO will have the opportunity to obtain any additional treatment records since February 2009, which was the only date of record of any outpatient PTSD treatment for the Veteran.  Moreover, he has not alleged any other psychiatric treatment, so there is currently no need to remand this PTSD claim to obtain outstanding treatment records, since none have been identified at either a VA facility or private provider.

If he begins receiving additional counseling or treatment at a local VA facility, the RO will then have an opportunity to obtain and consider these additional records and determine whether reexamination is needed.  In the meantime, however, the Board does not see the need or justification to postpone this partial grant of the claim in this decision because this would only unnecessarily delay the receipt of additional compensation to which the Veteran already is entitled based on existing evidence in the file.  

Concerning the claim for service connection for tinnitus, it is being granted in full, so entirely, not just partly.  Hence, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).


II.  Analysis-Entitlement to an Initial Rating Higher than 10 Percent for the PTSD

The Veteran maintains that his PTSD is more severe than 10-percent disabling, so deserves a higher initial rating.  His PTSD is rated under 38 C.F.R. § 4.130, DC 9411.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities:
A 10 percent disability rating is assigned if the disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  


In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual is.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Here, with resolution of all reasonable doubt in his favor, the evidence of record supports assigning an initial rating higher than 10 percent for the Veteran's PTSD, in particular, a greater 30 percent initial rating.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his personal statements, STRs, VA treatment records, and the report of his July 2009 VA compensation examination.  

During his July 2009 VA compensation examination, the Veteran reported having daily flashbacks of Vietnam war experiences, awakening in the middle of the night and then patrolling the house in the dark to check the locks.  He also indicated he has strained relations with his wife of nearly forty years, close relations with his two adult daughters and somewhat strained relations with his adult son.  However, he reportedly had no social relations outside his family and no leisure activities aside from watching television.  He also reported that he has been unemployed since 2006, but due to physical problems from a serious left leg injury in a motor vehicle accident that year.  So, there is no contention by the Veteran, let alone medical evidence, that his service-connected PTSD disability, in particular, has caused him to become unemployed.  

On objective mental status evaluation, he was observed for the following:  alert and correctly oriented times three (to time, person and place), unremarkable psychomotor activity, cooperative and friendly with the interview, clear speech, no delusions, understood the outcome of behavior (no impaired judgment), had insight into his problems, no hallucinations, no inappropriate behavior, no panic attacks, no homicidal or suicidal ideations, fair impulse control, no episodes of violence, no hygiene problems, no problems with activities of daily living, with normal recent and immediate memory.  

On the other hand, the examiner objectively noted he did have an anxious mood, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, frequent and perpetual sadness upon thoughts of Vietnam, nightly sleep dysfunction, daily and nightly hypervigilance/hyperarousal, perpetual checking, social avoidance and distrust and social isolation.  He was also objectively noted with mildly impaired remote memory and intellectual deficits in the area of verbal or sequential tracking.  Overall, the examiner concluded the Veteran's PTSD-related symptoms appeared to produce marital estrangement, a void in social/interpersonal relationships, and a void in recreational/leisure pursuits.  

The July 2009 VA examiner diagnosed PTSD on Axis I.  The examiner assigned a GAF score of 65, which is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships."  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  

Significantly, though, the examiner provided further comments that overall tend to warrant a higher rating under the rating criteria.  Indeed, the examiner stated that the PTSD signs and symptomatology result in deficiencies in the areas of thinking, family relations, and mood.  In that regard, his thinking and mood is deficient due to frequently sad thoughts, feelings of guilt and frequent distrust of others, particularly in social situations or near crowds.  

During this initial period at issue, it appears he has exhibited several of the symptoms commensurate with a higher 30 percent rating (rather than just a 10 percent rating).  He showed symptoms of anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130.  The symptoms noted on the examination report include what amount to panic attacks on an at least weekly basis and chronic sleep impairment.  And his irritability and anger and rage, not to mention his noted impairment in thinking and mood suggest at least some occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  That said, the VA examiner and VA treating providers assigned a relatively high GAF score of 65, which, again, indicates he has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV at 46-47; 38 C.F.R. § 4.130.  

So resolving all reasonable doubt in his favor, the Veteran exhibits the type, frequency and severity of symptoms required for a higher initial rating of 30 percent.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to guide or help differentiate between the different evaluation levels; it is not an all-inclusive or exhaustive list).  That is, the Board finds the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as PTSD flashbacks, sleeping difficulties, anger, irritability and social avoidance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms 
appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is 
multi-factorial, not just predicated on his lay statements and hearing testimony, rather, all of the relevant medical and other evidence.

And, here, although he deserves a higher 30 percent initial rating, there is simply no evidence indicating the Veteran's PTSD has been so severe since the effective date of his award as to warrant an even higher rating of 50 percent or more.  Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds the evidence is against a disability rating greater than 30 percent for his PTSD.  38 C.F.R. § 4.3.  Indeed, since his PTSD has never been more than 30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26.  

In sum, resolving all reasonable doubt in his favor, the evidence supports increasing the initial rating from 10 to 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Beyond this, however, the preponderance of the evidence is against the claim, in turn precluding the assignment of any higher rating.  Id.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's PTSD has markedly interfered with his ability to work, meaning above and beyond that contemplated by his now higher 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Indeed, the Veteran admits that his recent unemployment is due to physical injuries suffered in an motor vehicle accident, in approximately March 2007, but makes no contention that his PTSD precludes his ability to obtain or maintain substantially gainful employment.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



III.  Analysis-Entitlement to Service Connection for Tinnitus

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

So service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043 (Fed. Cir. 1994).  

The Veteran contends he has experienced ringing in his ears since active duty service in the Vietnam War, from operating noisy vehicles, sleeping near loud camp generators, and exposure to direct and indirect artillery fire.  See April 2009 claim (VA Form 21-526) and his December 2009 substantive appeal (VA Form 9).  

The Board does not dispute the Veteran has tinnitus.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, and that, without this minimum level of proof, there can be no valid claim).  The July 2009 VA examiner confirmed the Veteran has complaints of recurrent/intermittent tinnitus in both ears, so bilaterally, on a daily basis.  

Although the examiner did not clearly provide a clinical diagnosis of tinnitus, this is unnecessary for this type of disability claim.  Rather, the Veteran is competent, even as a layman, to proclaim experiencing this condition because it is inherently subjective.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So as the Court has explained, it is readily perceptible to even lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

Resolution of this claim, therefore, ultimately turns instead on whether this condition is attributable to the Veteran's military service - and, in particular, to the noise exposure, i.e., acoustic trauma, that he already concededly experienced during his service since this was the basis for service connecting his hearing loss.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this claimed cause-and-effect correlation, the Board assigns limited probative value and weight to the only medical nexus opinion in the file addressing the etiology of the tinnitus, as it lacks a sound basis.  In the report of the July 2009 VA audiological examination, the examiner recorded that the Veteran had reported his tinnitus starting in 2008 and having become more pronounced since, as well as a civilian occupational history of being a pipe layer in the construction industry.  The examiner then opined, "[g]iven the history of noise exposure as a civilian and the date of onset for his tinnitus, it is not likely that the tinnitus is the result of the acoustic trauma while in the service but from exposure to noise as a civilian."

Although this examiner performed an independent audiological examination, the opinion is flawed.  First and foremost, there is simply nothing in the record, most especially in the July 2009 VA examination report itself, substantiating the examiner's notion of post-service occupational noise exposure - at least to an extent greater than what the Veteran experienced during his military service (which, again, was reason for service connecting his hearing loss).  And further, even if his civilian employment in the construction industry, including in his particular field of work as a pipe layer, involved exposure to loud noise, the Board cannot automatically assume he was not afforded hearing protection as necessary or, if provided, did not use it.

More importantly, though, the opinion is highly problematic in that it was based on the premise that the Veteran's reported history onset was insufficient to establish etiology to service.  Indeed, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  

Reviewing the examination report, there is no apparent denial by the Veteran of 
in-service noise exposure.  Rather, to the contrary, he specifically alleged having sustained acoustic trauma while in service.  And it appears that he may have been confused by the examiner's questions.  Since that examination, he has emphatically maintained that the onset of the ringing in his ears did indeed begin while on active duty.  He recently clarified, "I know the ringing in my ears began in service."  See December 2009 substantive appeal.  

Moreover, the VA examiner's conclusion against a link to service for the tinnitus lacks any clear basis upon clinical findings, and cannot be accepted as competent evidence against the Veteran's claim.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is unsupported by clinical findings).  Further complicating matters, this VA examiner conceded the Veteran's military acoustic trauma is at least as likely as not responsible for his bilateral sensorineural hearing loss.

In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition like tinnitus may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.

Since tinnitus is a disease that, by its very nature, is based on purely subjective complaints (the Veteran's perception that he has ringing in his ears), the Board may accept his more recent lay statements concerning the onset of his symptoms dating back to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Equally, if not more importantly, the Board emphasizes that the Veteran is already service connected for his bilateral hearing loss due to the same source of in-service acoustic trauma.  Indeed, in its August 2009 rating decision, the RO appeared to concede his assertion of in-service acoustic trauma by granting service connection for his hearing loss.  Therefore, the Board does not dispute that he developed a bilateral hearing loss disability due to noise exposure in service.

The Board is aware that hearing loss and tinnitus are separate disabilities; however, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  In other words, although the STRs fail to show the Veteran complained about or sought treatment for tinnitus while in the military, the fact that he developed a bilateral hearing loss disability from his service confirms that he experienced acoustic trauma during service of the type and intensity level sufficient to have also caused tinnitus.  

Therefore, there is highly probative evidence in support of his claim for service connection for tinnitus because it is predicated on the same basis as his hearing loss, which, as mentioned, has already been service connected.  Providing further probative evidence in the latter regard, significantly, the July 2009 VA examiner specifically found that the tinnitus is as likely as not a symptom associated with the hearing loss.  

As such, the Board finds credible his statements relating his tinnitus to acoustic trauma in service, especially since his tinnitus claim is predicated on the same precipitating factor.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's DD Form 214 confirms his military occupational specialty (MOS) was truck driver, thus, making it very likely that he would be subjected to precisely the type of acoustic trauma from noisy machinery as he has alleged.  Therefore, the Board finds his reported history of in-service military acoustic trauma credible for his tinnitus claim.  Since the evidence indicates this current disorder was directly incurred during his military service due to exposure to acoustic trauma, his tinnitus may be service connected, even though it was initially diagnosed after discharge.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For these reasons and bases, the medical and lay evidence concerning the determinative issue of whether the Veteran's tinnitus, like his already service-connected bilateral hearing loss, is related to noise exposure coincident with his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations he is given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Consequently, resolving all reasonable doubt in his favor concerning the origin of his tinnitus, the Board finds that service connection is warranted for this disorder.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" etiology or "obvious" etiology).


ORDER

A higher 30 percent initial rating is granted for the PTSD, though no greater rating, subject to the laws and regulations governing the payment of VA compensation.

The claim for service connection for tinnitus also is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


